Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in this application.   
Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmerman (US 2018/0246484, hereinafter Zimmerman).
With respect to claim 1, Zimmerman discloses an electronic apparatus for pairing among devices and services, the electronic apparatus comprising: 
a memory configured to store one or more instructions ([0047], memory; and 
at least one processor configured to execute the one or more instructions to ([0238], processors): 
receive a pairing request to execute at least one of cloud-to-cloud (C2C) pairing or device-to-cloud (D2C) pairing ([0038], pairing a IoT device to a central IoT Hub) ,
obtain pairing information comprising at least one of information about an external Internet of things (IoT) service or information about an IoT device based on the pairing request, 
generate a pairing procedure based on the pairing information and the pairing request, and 
execute the at least one of the C2C pairing between a primary IoT service and the external IoT service or the D2C pairing between the IoT service and the IoT device based on the pairing procedure.
With respect to claim 2, Zimmerman discloses wherein, to execute the at least of the C2C pairing or the D2C pairing, the at least one processor is further configured to execute the one or more instructions to: obtain a user selection of the external IoT service ([0073], user selections to the IoT service), perform user authentication of the external IoT service to authorize the primary IoT service to access and use an API (Application Program Interface) of the external IoT service based on the pairing request, and execute the C2C pairing in the primary IoT service and the external IoT service, and executing the API of the external IoT service from the primary IoT service, wherein the pairing request comprises information about the external IoT service to execute the C2C pairing.
With respect to claim 3, Zimmerman discloses wherein, to execute the at least of the C2C pairing or the D2C pairing, the at least one processor is further configured to execute the one or more instructions to: obtain a user selection of the IoT device ([0039], user selects the IoT device to input user selections), activate a pairing state in the IoT device, wherein the IoT device is to be paired with at least one of IoT service or IoT hub, obtain the pairing information comprising information about at least one IoT service selected by a user of the electronic apparatus, execute the D2C pairing process between the IoT device and the at least one IoT service, and execute at least one function of the IoT device from the at least one IoT service, wherein the pairing request comprises information about the IoT device to execute the D2C pairing, and wherein the at least one IoT service supports the D2C pairing with the IoT device.
With respect to claim 4, Zimmerman discloses wherein the at least one processor is further configured to: 
obtain information about an IoT hub selected by a user of the electronic apparatus ([0039] collect information about themselves and provide the collected information to the IoT service), 
transmit the pairing request of the D2C pairing to the IoT hub based on the information about the IoT hub, and 
receive a pairing response of the D2C pairing from the IoT hub according to the pairing request, and 
wherein the executing the at least one of the C2C pairing or the D2C pairing comprises executing the D2C pairing process via the IoT hub selected by the user 
With respect to claim 5, Zimmerman discloses wherein the at least one processor is further configured to request a C2C module to start the C2C pairing or a D2C module to start the D2C pairing based on execution of the pairing procedure ([0057],[0070] remote control code learning module to learn unique code to pair the device to IoT hub), and wherein the pairing procedure comprises at least one of pairing procedure between the IoT device and the primary IoT service, pairing procedure between the IoT device and a paired external IoT service, pairing procedure between the IoT device and an unpaired external IoT service, or pairing procedure between the IoT devices and the IoT service via IoT hub ([0057],[0070] remote control code learning module to learn unique code to pair the device to IoT hub to send back to the IoT service).
With respect to claim 6, Zimmerman discloses wherein the pairing procedure comprises pairing procedure between the IoT device and the IoT service ([0228], user device establishes connection with IoT cloud service), and wherein the at least one processor is further configured to: obtain tag information by scanning tag of the IoT device, and transmit the pairing request and the tag information to the IoT service via an IoT application ([0230], scan barcode).
With respect to claim 7, Zimmerman discloses wherein the pairing procedure comprises automatic C2C pairing or automatic D2C pairing using preset configuration 
wherein the generating the pairing procedure comprises generating a custom pairing procedure comprising a user defined C2C or D2C pairing procedure ([0057]-[0058], [0113], unique code for pairing), and 
wherein at the least one processor is further configured to: obtain the pairing request to enable reading the custom pairing procedure ([0113], unique barcode to pair), and load and execute the custom pairing procedure in the primary IoT service.
With respect to claim 9, Zimmerman discloses receive the pairing request, manage an automatic pairing process in a submodule ([0118] barcode reader to pair), and 
return an automatic pairing process response ([0118] once pairing is received, Iot Device and IoT hub are automatically paired); 
a loader configured to collect data comprising at least one of tag information, IoT device information, IoT service information, information about user preference, or information about a custom pairing procedure ([0040] collect information); 
a pre-processor configured to: 
filter unnecessary data from the data from the loader ([0044], filtering operations), 
transform the data, and parse the data to be understood by a generator, the generator being configured to generate a model of the pairing procedure based on pre-processed data from the pre-processor ([0160]-[0165], parses messages for unique id’s for service keys); and 

With respect to claim 10, Zimmerman discloses wherein the tag information comprises key information about an identity of the IoT device embedded in the tag to retrieve the IoT device information from the IoT information service ([0143], uses service keys to authenticate sessions between IoT service and IoT device), 
wherein the IoT device information comprises detail information comprising at least one of identification of IoT device, capabilities of the IoT device, protocols of the D2C pairing, a supported IoT service, or an IoT device pairing procedure ([0143]-[0165], signatures and IoT device unique ID), 
wherein the IoT service information comprises detail information comprising at least one of identification of IoT service, capabilities of the IoT service, protocols of the C2C pairing or the D2C pairing, an API, a supported external IoT service, a security procedure, or an IoT service pairing procedure ([0145]-[0159], IoT service’s unique id), and 
wherein the information about user preference comprises information comprising at least one of a user device, a user service, identification of user, security, or network configurations ([0038], user account information for user’s IoT devices).
With respect to claims 11-17 and 19-20, they are of similar claims as claims 1-7 and 9-10 above and therefore are rejected for the same reasons above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman and in view of Ingale (US 2016/0150350, hereinafter Ingale).
With respect to claims 8 and 18, Zimmerman does not disclose wherein the pairing procedure comprises flexible IoT service switching, wherein the at least one processor is further configured to: obtain user selection information comprising IoT device information about the IoT device selected to change from previous IoT service and IoT service information about the IoT service selected as new target to pair with the selected IoT device, and un-pair the previous IoT service with the IoT device, and wherein the executing of the at least one of the C2C pairing or the D2C pairing 
In the same field of endeavor, Ingale discloses wherein the pairing procedure comprises flexible IoT service switching ([0142], switching the IoT device 700 form being paired to device 701 to device 702), wherein the at least one processor is further configured to: obtain user selection information comprising IoT device information about the IoT device selected to change from previous IoT service and IoT service information about the IoT service selected as new target to pair with the selected IoT device, and un-pair the previous IoT service with the IoT device, and wherein the executing of the at least one of the C2C pairing or the D2C pairing comprises activating a pairing state of the IoT device and executing the D2C pairing between the IoT device and the selected IoT service ([0142] unpairs from first smart device and pairs with second smart device).
Zimmerman and Ingale are analogous art because they both disclose IoT devices.
Therefore, it would have obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Zimmerman’s IoT device with wherein the pairing procedure comprises flexible IoT service switching, wherein the at least one processor is further configured to: obtain user selection information comprising IoT device information about the IoT device selected to change from previous IoT service and IoT service information about the IoT service selected as new target to pair with the selected IoT device, and un-pair the previous IoT service with the IoT device, and wherein the executing of the at least one of the C2C pairing or the D2C pairing comprises activating a pairing state of the IoT device and executing the D2C pairing between the IoT device and the selected IoT service as disclosed in Ingale, in order to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/HO T SHIU/Examiner, Art Unit 2457                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2457



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443